Citation Nr: 1624655	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left arm disability to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from November 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2015.  This matter was originally on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

It is at least as likely as not that the Veteran's left upper extremity peripheral nerve condition and muscle weakness is related to service-connected squamous cell carcinoma of the base of tongue, status post tonsillectomy and left neck dissection or Parkinson's Disease.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, left upper extremity peripheral nerve condition and muscle weakness is causally related to service-connected squamous cell carcinoma of the base of tongue, status post tonsillectomy and left neck dissection or Parkinson's Disease.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's May 2015 Remand, the Appeals Management Center (AMC) obtained an addendum etiology opinion for the Veteran's left upper extremity complaints, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
  
The Veteran seeks service connection for the loss of use of his left arm after surgery.  At his May 2010 hearing with a Decision Review Officer, the Veteran essentially testified that he could lift his right arm above his head, but he could not lift his left arm to the same height.  He stated that if someone lifts it up, it was very painful, and that he could not keep holding it up.  The Veteran testified that he was informed that he had lost the muscles that gave him the ability to lift his left arm and that his treating physicians had told him that his left arm condition and loss of muscle mass was secondary to the treatment for his tongue cancer.  At the Veteran's February 2015 Board hearing, he testified that when the physician removed his lymph nodes on the left side, they cut a muscle and removed an accessory nerve that relates to the function of the left arm.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran does not contend, and the evidence does not demonstrate, that the Veteran had any left arm problems during service.  Instead, the Veteran contends that he suffers from a left upper extremity disorder due to a service-connected disability, squamous cell carcinoma of the base of the tongue, and more particularly to treatment for that disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A May 2003 Ambulatory Care Note indicates that past medical history included motor vehicle accident in 1990 causing neck trauma requiring two surgeries.  A November 2003 Ambulatory Care Note indicates an impression of left upper extremity and hand numbness and tingling.  

CT scan in December 2008 showed no sagittal reconstruction degenerative changes; C2-3 mild/moderate left foraminal narrowing; C3-4 central disc protrusion affecting cord and mild right and moderate/severe left foraminal narrowing; C4-5 disc space definition decreased and moderate right foraminal narrowing; C5-6 disc space definition decreased and central spur reaching cord; C6-7 calcification of left posterior longitudinal ligament and moderate/severe left and moderate/severe right foraminal narrowing; and C7-T1 moderate bilateral foraminal narrowing.

X-rays of the cervical spine in March 2009 showed degenerative changes, C3-4 some interbody fusion, C4 to C6 calcification anterior longitudinal ligament with interbody fusion.  

The April 2009 Informed Consent Note for excisional biopsy, selective neck dissection, and modified radical neck dissection indicated that that as part of the modified radical neck dissection, the sternocleidomastoid muscle, which lies over the vein and lymph nodes, is cut in the lower and upper part of the neck and removed.  The nerve that controls shoulder movement is carefully dissected out to preserve shoulder function while dissecting out the lymph nodes in the side of the neck.

An April 2009 postoperative surgery note indicates, however, that the procedures performed included direct laryngoscopy and left selective neck dissection levels i-iv.  There is no indication that a modified radical neck dissection was performed.

A May 2009 VA neuro surgery consultation note indicates an impression of left upper extremity paresthesia first mentioned in December 2008, metastic squamous cell cancer to cervical lymph nodes, status post left neck dissection, status post radiation therapy to neck, possible carpal or cubital tunnel syndrome.  The provider noted that the Veteran's left upper extremity numbness did not appear to be a major complaint and seemed to have originated about three weeks after the start of right so the relationship was dubious.  

A May 2009 MRI demonstrated status post anterior cervical discectomies and fusion C4-5, C5-6; cervical cord compression, cervical spondylosis, cervical cord atrophy, and possible carpal tunnel syndrome.  

In an August 2009 Addendum, the provider noted that electromyography (EMG)/nerve conduction velocity (NCV) of left upper extremity in a July 09 report demonstrated electrodiagnostic (EDX) evidence of old chronic multilevel cervical radiculopathy affecting the left upper extremity.  EDX evidence of left ulnar nerve neuropathy across the elbow.

A September 2009 VA treatment record noted that the Veteran was unable to work due to muscle weakness.  There was muscle atrophy/wasting noted throughout the left shoulder girdle and pain in left upper extremity following surgery and chemotherapy for cancer.  

An April 2010 neurology consult note indicates that Veteran complained of tremors and weakness in his left arm ongoing for six months.  Examination demonstrated diminished motor strength during left shoulder abduction and tenderness on left shoulder palpation.  Area on left elbow had numbness to pinprick.  Reflexes were normal.  Assessment for left hemi body weakness was that it was less likely to be a stroke due to chronicity of symptoms and that it mostly resembled post-surgical changes and possible radiation-induced changes.  The plan was to check MRIs of the brain and left brachial plexus and MRA of the head and neck to verify changes.  Assessment for tremor was that no tremor was visualized on physical examination and that per history, it could be exaggerated physiologic tremor (from coffee, stress, etc.) or less likely myoclonus from a chronic nerve injury.  The provider noted that it was not really Parkinson-like on physical examination, and there was no action tremor.  

In October 2011, the Veteran presented for weakness and right hand tremor.  Motor strength was 5/5 right hemi body, -3/5 on left shoulder abduction, and +4/5 with some give away weakness in the rest of the muscle groups.  Sensory and reflex examinations were essentially normal.  Assessment was Parkinsonism.  Service connection has subsequently been established for Parkinson's Disease.

The Veteran underwent VA examination in May 2012 at which time he was noted to have incomplete paralysis of the ulnar and upper radicular group (5th and 6th cervicals) nerves on the left.  After a review of the claims file, the examiner opined that the peripheral nerve condition in the left upper extremity was not due to Parkinson's disease but was mostly likely due to non-service connected conditions (i.e., cervical degenerative disc disease or nerve injury at the time of his surgery on his cancer of the tongue).  The examiner noted that the Veteran had also had a significant shoulder injury in the past which decreased range of motion of his left arm and shoulder and that this could cause some of the incoordination of gait and balance.  Service connection has subsequently been established for the cancer of the tongue.

A March 2015 Neurology Progress Note indicates that on physical examination, cranial nerve XI, shoulder shrug was slightly symmetrical with diminished strength 3/5 secondary to past surgery.  Decreased range of motion was also noted in the left upper extremity secondary to history of surgery on neck (prior neck cancer removal).  

As noted above, in May 2015, the Board remanded the case for a supplemental opinion as to whether the Veteran's treatment for tongue cancer, including surgery performed.  After review of the claims file, the neurologist opined that it was less likely as not that any such left arm disorder was proximately due to or aggravated by the now service-connected squamous cell carcinoma including treatment for such (surgery, chemotherapy, and radiation therapy).  The examiner noted that cervical radiculopathy and Parkinson's disease were obviously unrelated to the squamous cell carcinoma including treatment for it.  The examiner also stated that with respect to the Veteran's complaints of "weakness and decreased range of motion of the left upper extremity within days of the surgery, there was no mention of these complaints in any of the current neurology notes and that it was well known that there was a temporary weakness on the surgery side following lymph node resection in the neck and that this was due to neuropraxia which is invariably reversible within a few months.  The examiner noted that since surgery was in 2009, the temporary weakness should have fully resolved which is why it is not mentioned in current neurology reports.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's left upper extremity peripheral nerve condition and muscle weakness is related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  The April 2010 neurology note stated that the left hemi body weakness mostly resembled post-surgical changes and possible radiation-induced changes.  Assessment in October 2011 for diminished strength on left shoulder abduction and give away weakness in the rest of the muscle groups was due to Parkinsonism.  The May 2012 examiner opined that the left upper extremity peripheral nerve condition was most likely due to either cervical degenerative disc disease or nerve injury at the time of the Veteran's surgery for tongue cancer.  The March 2015 neurology note found diminished strength on shoulder shrug was secondary to past surgery on neck and noted prior neck cancer removal.  The May 2015 VA examiner appears to opine that the Veteran's nerve condition was due to either cervical radiculopathy or Parkinson's disease and that the Veteran's weakness and decreased range of motion was only temporary.  

It does not appear that the May 2015 VA examiner reviewed the entire record as it includes medical evidence of left upper extremity decreased range of motion and slightly diminished muscle strength as recent as March 2015.              

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that left upper extremity peripheral nerve condition and muscle weakness is related to service-connected squamous cell carcinoma of the base of tongue, status post tonsillectomy and left neck dissection, or due to Parkinson's Disease, in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left upper extremity peripheral nerve condition and muscle weakness as secondary to service-connected squamous cell carcinoma of the base of tongue, status post tonsillectomy and left neck dissection, is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


